UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-7825


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN F. JEF CURRAN, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:11-cr-00687-RBD-1; 1:14-cv-03932-RDB)


Submitted: May 30, 2017                                           Decided: June 8, 2017


Before MOTZ, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John F. Jef Curran, III, Appellant Pro Se. Leo Joseph Wise, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John F. Jef Curran, III, seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2012); Buck v.

Davis, 137 S. Ct. 759, 773 (2017). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000);

see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a debatable claim of the denial of

a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Curran has not made

the requisite showing.     Accordingly, although we grant Curran’s motions to file a

supplemental brief, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, deny the other pending motions, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2